EXAMINER'S COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed 05/03/2022. As directed by the amendment, claims 1, 4, 8, 10, 11, 14, 15 and 18-20 have been amended, claim 5 has been cancelled and claim 21 has been added. Thus, claims 1-4 and 6-21 are presently pending. 
Response to Arguments
The amendment to the claims noted above, coupled with Applicant’s remarks in page 9-13 of the remarks are sufficient to overcome the objection to claim 8, the 35 U.S,C 112(a) rejections and the prior art rejection from the  previous Office action. Those objection and rejections are hereby withdrawn. 
Allowable Subject Matter
There being no outstanding objection(s) or rejections, claim 1-4 and 6-21 are allowable and have been renumbered to claims 1-20 respectively. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793